UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1724


LARRY D. BEVERLY; ADA R. WILSON,

                    Plaintiffs - Appellants,

             v.

XAVIER BECERRA, Secretary, U.S. Department of Health and Human Services,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Stephanie D. Thacker, Circuit Judge, sitting by designation. (8:18-cv-02697-SDT)


Submitted: February 24, 2022                                      Decided: March 4, 2022


Before AGEE and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Nathaniel D. Johnson, Waldorf, Maryland, for Appellants. Robert K. Hur,
United States Attorney, Molissa H. Farber, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry D. Beverly and Ada R. Wilson filed a civil action against Alex M. Azar, ∗

Secretary of the United States Department of Health and Human Services, alleging

employment discrimination and retaliation, in violation of Title VII of the Civil Rights Act

of 1964, as amended (“Title VII”), 42 U.S.C. §§ 2000e-2000e-17. Specifically, Beverly

alleged race discrimination and retaliation for participating in protected activities, and

Wilson alleged race and gender discrimination and retaliation for participating in protected

activities. The district court granted Azar’s motion for summary judgment and denied

Beverly and Wilson’s Fed. R. Civ. P. 59(e) motion for reconsideration. We affirm.

       “We review an award of summary judgment de novo.”                     Haynes v. Waste

Connections, Inc., 922 F.3d 219, 223 (4th Cir. 2019). “Summary judgment is appropriate

if there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Id. (internal quotation marks omitted). In reviewing the propriety of

granting summary judgment, we consider the facts in the light most favorable to the

nonmoving party and draw all reasonable inferences in that party’s favor. See id.

       On appeal, Beverly and Wilson contend that the district court erred in rejecting their

Title VII discrimination and retaliation claims, arguing that they established prima facie

cases and pretext under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). “Title

VII forbids (i) employment practices that discriminate against an employee on the basis of

race, color, religion, sex, or national origin . . . and (ii) retaliation against an employee for


       ∗
           During the pendency of this appeal, Azar was replaced by Xavier Becerra.

                                               2
opposing adverse actions that she [or he] reasonably suspects to be unlawful under Title

VII.” Strothers v. City of Laurel, 895 F.3d 317, 326-27 (4th Cir. 2018) (citations omitted).

Where, as here, a plaintiff does not allege direct evidence of discrimination, a plaintiff

asserting discriminatory treatment under Title VII “may avoid summary judgment by

proceeding under the burden-shifting framework established in [McDonnell Douglas].”

Haynes, 922 F.3d at 223.

       Pursuant to McDonnell Douglas, “the elements of a prima facie case of

discrimination under Title VII are: (1) membership in a protected class; (2) satisfactory job

performance; (3) adverse employment action; and (4) different treatment from similarly

situated employees outside the protected class.” Coleman v. Maryland Ct. of Appeals, 626

F.3d 187, 190 (4th Cir. 2010); see McDonnell Douglas Corp., 411 U.S. at 802. “A prima

facie case of retaliation requires proof that: (1) the plaintiff engaged in protected activity,

(2) she [or he] suffered an adverse employment action, and (3) there was a causal

connection between the protected activity and the adverse action.” Ray v. Int’l Paper Co.,

909 F.3d 661, 669 (4th Cir. 2018).

       If the plaintiff establishes a prima facie case of discrimination or retaliation, then

the burden of production shifts to the employer to articulate a legitimate nondiscriminatory

or nonretaliatory justification for its action. Haynes, 922 F.3d at 223. If the employer

satisfies this burden, then the plaintiff must prove by a preponderance of the evidence that

the employer’s purportedly neutral reasons were a pretext for discrimination or retaliation.

Id. We have reviewed the record and conclude that the district court did not err in finding

that neither Beverly nor Wilson established a prima facie case of discrimination and that,

                                              3
even assuming they established a prima facie case of retaliation, they did not show that a

reasonable trier of fact could find that Defendant’s legitimate reasons for suspending

Beverly and terminating Wilson’s employment were pretextual.

       Beverly and Wilson further argue that their supervisor was not authorized to act in

a supervisory role, and they assert that the district court erred in declining to determine

whether his supervisory actions were, thus, “ultra vires,” illegal, and void. The district

court properly determined that the question of whether their supervisor had authority to

supervise Beverly and Wilson is irrelevant to the summary judgment determination, as they

failed to satisfactorily perform their jobs regardless of whether Defendant complied with

supervisory protocols. In addition, even assuming Defendant violated internal policies,

regulations, or statutes regarding supervisory authority, Appellants failed to show that such

was evidence of discrimination or retaliation.

       Beverly and Wilson also contend that the district court erred in denying their Fed.

R. Civ. P. 56(d) motion for discovery. Rule 56(d) permits a court to defer or deny a motion

for summary judgment to allow additional discovery if the nonmovant declares “it cannot

present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). “The rule mandates

that summary judgment be postponed when the nonmovant has not had the opportunity to

discover information that is essential to his opposition.” Hodgin v. UTC Fire and Sec.

Americas Corp., Inc., 885 F.3d 243, 250 (4th Cir. 2018) (cleaned up). “However, a court

may deny a Rule 56(d) motion when the information sought would not by itself create a

genuine issue of material fact sufficient for the nonmovant to survive summary judgment.”

Id. (internal quotation marks omitted). Upon review of the record, we conclude that the

                                             4
district court did not abuse its discretion in denying the motion, as Beverly and Wilson fail

to show that the district court misapplied the law in denying their Rule 56(d) motion for

discovery.

       Accordingly, we affirm the district court’s orders. Beverly v. Azar, No. 8:18-cv-

02697-SDT (D. Md. Dec. 19, 2019 & Feb. 14, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             5